On Application for Rehearing.
The judgment of the district court having recognized the claim of the minor, Pearl Til-ton, to the extent of $1,375, and that judgment having been affirmed by this court, she should have been allowed her costs in both courts.
It is therefore ordered, adjudged, and decreed that the decree heretofore handed down in this case be recast so as to read as follows, to wit:
It is ordered, adjudged, and decreed that the- judgment appealed from be amended in so far as that the plaintiff in the seizure, William E. Roberson, and the plaintiff in the- intervention, and injunction, Mrs. Sue Virginia Tilton, wife of Dr. W. W. Coulter, be condemned, in equal proportions, for the costs; of the district court. It is further decreed that, as thus amended, said judgment be affirmed. It is further decreed that the costs of this appeal be paid by said named parties In the same proportions. The rehearing is refused.